 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   CURTIS WILKERSON, et al.,
                                                        Case No.: 2:19-cv-01326-APG-NJK
12         Plaintiff(s),
                                                                     ORDER
13   v.
14   MAIKA ABRIGO,
15         Defendant(s).
16        Pending before the Court is the parties’ discovery plan. Docket No. 13. The Court hereby
17 SETS a scheduling hearing for 3:00 p.m. on September 17, 2019.
18        IT IS SO ORDERED.
19        Dated: September 9, 2019
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
